Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 1 of 20 Page ID #:1



 1   POMERANTZ LLP
     Jordan L. Lurie, State Bar No. 130013
 2
     jllurie@pomlaw.com
 3   Ari Y. Basser, State Bar No. 272618
     abasser@pomlaw.com
 4   1100 Glendon Avenue, 15th Floor
     Los Angeles, CA 90024
 5   Telephone: (310) 432-8492
 6
     THE LAW OFFICE OF ROBERT L. STARR
 7   Robert L. Starr, State Bar No. 183052
     robert@starrlaw.com
 8   23901 Calabasas Road, Suite 2072
     Calabasas, CA 91302
 9
     Attorneys for Plaintiff
10

11
                                 UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   GARY GIBSON, individually and on behalf        Case No.
     of all others similarly situated,
15
                        Plaintiff,                  CLASS ACTION
16
                           vs.                      COMPLAINT FOR:
17
     JAGUAR LAND ROVER NORTH                        (1) VIOLATION OF CALIFORNIA
18   AMERICA, LLC, and DOES 1 through 10,               BUSINESS AND PROFESSIONS
     inclusive,                                         CODE, SECTION 17200, et seq.
19
                       Defendants.                  (2) VIOLATION OF THE
20                                                      CONSUMERS LEGAL REMEDIES
                                                        ACT, CAL. CIV. CODE SECTION
21                                                      1750, et seq.
22                                                  (3) FRAUD
23                                                  JURY TRIAL DEMANDED
24

25

26

27

28


                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 2 of 20 Page ID #:2



 1          Plaintiff Gary Gibson (“Plaintiff”), individually and on behalf of all other members of

 2   the public similarly situated, brings this action against Defendant Jaguar Land Rover North

 3   America, LLC (“Defendant” or “JLRNA”), upon information and belief, except as to his own

 4   actions, the investigation of his counsel, and the facts that are a matter of public record, as

 5   follows:

 6                                             INTRODUCTION

 7          1.      For decades, JLRNA has been in the business of importing and distributing

 8   JLRNA vehicles to the state of California, with the intent to sell JLRNA vehicles to consumers

 9   in California. As such, the JLRNA vehicles have been subject to state and federal regulations

10   regarding both emissions standards and JLRNA’s obligation to provide consumers with

11   warranties relating to emissions parts.

12          2.      Specifically, dating back over 20 years, California Code of Regulations, Title 13,

13   Section 2035, et seq., entitled “Emission Control System Warranty Requirements for 1990 and

14   Subsequent Model Year Passenger Car, Light-Trucks, and Medium-Duty Vehicles and Engines”

15   (“the CCR”) has required JLRNA to provide a 7-year 70,000-mile warranty relating to “high-

16   priced” “warranted parts.” This provision is sometimes referred to as the “High-Cost

17   Emissions-Related Parts Warranty” or the “California Emission Control System Warranty.”

18          3.      The CCR very clearly defines the methodology that JLRNA is required to use in

19   order to identify which parts should be covered by the 7-year 70,000-mile warranty.

20          4.      Pursuant to CCR Section 2035, with regard to 1990 and subsequent model year

21   vehicles, a “warranted part” is defined as, “any part installed on a motor vehicle or motor

22   vehicle engine by the vehicle or engine manufacturer, or installed in a warranty repair, which

23   affects any regulated emission from a motor vehicle or engine which is subject to California

24   emission standards.”

25          5.      Furthermore, CCR Section 2037(b) states: “The manufacturer of each motor

26   vehicle or motor vehicle engine shall warrant to the ultimate purchaser and each subsequent

27   purchaser that the vehicle or engine is:

28
                                                     Page 1
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 3 of 20 Page ID #:3



 1          (1)    Designed, built, and equipped so as to conform with all applicable regulations

 2                 adopted by the Air Resources Board pursuant to its authority in chapters 1 and 2,

 3                 part 5, division 26 of the Health and Safety Code; and

 4          (2)    Free from defects in materials and workmanship which cause the failure of a

 5                 warranted part to be identical in all material respects to the part as described in

 6                 the vehicle or engine manufacturer's application for certification, including any

 7                 defect in materials or workmanship which would cause the vehicle's on-board

 8                 diagnostic malfunction indicator light to illuminate, for a period of three years or

 9                 50,000 miles, whichever first occurs; and

10          (3)    Free from defects in materials and workmanship which cause the failure of a

11                 warranted part described in section (c) below for seven years or 70,000 miles,

12                 whichever first occurs.”

13          6.     California Code of Regulations Section 2037(c) deals with “high-priced

14   warranted parts” under the California Emission Control System Warranty and states:

15          (1)    Each manufacturer shall identify in its application for certification the “high-

16                 priced” warranted parts which are:

17                 (a)    For 1990 through 2007 model year vehicles: [i] included on the Board's

18                        “Emissions Warranty Parts List” as last amended February 22, 1985,

19                        incorporated herein by reference, and; [ii] have an individual replacement

20                        cost at the time of certification exceeding the cost limit defined in section

21                        (c)(3);

22                 (b)    For 2008 and subsequent model year vehicles: [i] subject to coverage as a

23                        warranted part in section (b)(2) above, and; [ii] have an individual

24                        replacement cost at the time of certification exceeding the cost limit

25                        defined in section (c)(3).

26          (2)    The replacement cost shall be the retail cost to a vehicle owner and include the

27                 cost of the part, labor, and standard diagnosis. The costs shall be those of the

28                 highest-cost metropolitan area of California.
                                                   Page 2
                                          CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 4 of 20 Page ID #:4



 1          (3)     The cost limit shall be calculated using the following equation:

 2                          Cost limit {n)} = $300 x (CPI{n-2]}/ 118.3)

 3                          Cost limit {n) is the cost limit for the applicable model year of the vehicle

 4                          rounded to the nearest ten dollars.

 5          7.      In summary, any part that either effects a vehicle’s emissions, or causes a

 6   vehicle's on-board diagnostic malfunction indicator light to illuminate is, for the purpose of

 7   determining coverage under the CCR, considered a “warranted part,” which shall have a 3-year

 8   50,000-mile warranty. Furthermore, if the part is determined to be a “high-priced” warranted

 9   part, as defined by 2037(c) of the CCR, the part, the labor cost of diagnosing the part failure,

10   and the labor cost of replacing the part shall have a 7-year 70,000-mile emissions warranty

11   pursuant to the High-Cost Emissions-Related Parts Warranty.

12                                        JLRNA’S CONDUCT

13          8.      JLRNA engages in a systematic business practice of intentionally refusing to

14   identify, in the JLRNA warranty booklet provided to owners and lessees, and in resources

15   provided to its dealerships, all of the parts that should be identified as “high-priced” warranted

16   parts and that should be covered under the 7-year 70,000-mile California High-Cost Emissions-

17   Related Parts Warranty. JLRNA classifies some of the “high-priced” warranted parts as being

18   parts covered under the 7-year 70,000-mile California emissions warranty, but not all of the

19   high-priced warranted parts that should be covered.

20          9.      JLRNA does this in order to reduce the amount of money that JLRNA has to pay

21   out on warranty related repairs and warranty claims.

22          10.     If JLRNA properly identified all of the high-priced warranted parts that should

23   be correctly identified as such, then JLRNA dealerships would properly provide coverage for

24   said high-priced parts under warranty.

25          11.     The failure on the part of JLRNA to properly identify parts as “high-priced”

26   warranted parts under the CCR constitutes fraudulent concealment on the part of JLRNA, and

27   an unfair and unlawful business practice which is intended to minimize the amount of money

28   that JLRNA has to pay out in warranty claims. JLRNA’s conduct violates California law.
                                                    Page 3
                                           CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 5 of 20 Page ID #:5



 1          12.     Plaintiff and other consumers have suffered damage and lost money or property

 2   as a result of JLRNA’s wrongful, unfair, unlawful, and fraudulent conduct.

 3                                    JURISDICTION AND VENUE

 4          13.     This Court has original jurisdiction over the subject matter of this action

 5   pursuant to 28 U.S.C. § 1332(d)(2)(A) because: (i) members of the Class are citizens of a state

 6   different from that of Defendant JLRNA; and (ii) aggregating the claims of individual Class

 7   members, the total matter in controversy exceeds the sum or value of $5,000,000, exclusive of

 8   interests and costs. Further, 28 U.S.C. § 1332(d)(5) does not apply because (i) the JLRNA is

 9   not a state, state official, or other governmental entity against whom the Court may be

10   foreclosed from ordering relief, and (ii) the number of members of the Class in the aggregate

11   exceeds 100.

12          14.     This Court has personal jurisdiction over Defendant because Defendant has

13   sufficient minimum contacts with California, having intentionally availed itself of the

14   California market so as to render the exercise of jurisdiction over it by this District Court

15   consistent with traditional notions of fair play and substantial justice.

16          15.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Defendant

17   conducts business within the State of California, has failed to designate with the office of the

18   California Secretary of State a principal place of business in California, and a substantial p art

19   of the events giving rise to the claims alleged herein occurred in this District.

20                                               PARTIES

21          16.     Plaintiff Gary Gibson is, and at all times relevant hereto has been, a resident and

22   citizen of the State of California, County of San Luis Obispo.

23          17.     JLRNA was and is, upon information and belief, a New Jersey limited liability

24   company doing business in California.

25          18.     The true names and capacities of Defendants sued in this Complaint as Does 1

26   through 10, inclusive, are currently unknown to Plaintiff, and therefore Plaintiff sues such

27   Defendants by such fictitious names.

28
                                                    Page 4
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 6 of 20 Page ID #:6



 1          19.        Plaintiff is informed and believes, and thereon alleges, that DOES 1 through 10

 2   were the partners, agents, owners, shareholders, managers, or employees of JLRNA at all

 3   relevant times.

 4          20.        Plaintiff is informed and believes, and on that basis alleges that each of the

 5   fictitiously named Defendants was in some manner legally responsible for the actionable and

 6   unlawful actions, policies and practices as alleged herein. Plaintiff will amend this Complaint to

 7   set forth the true names and capacities of said Defendants, along with the appropriate charging

 8   allegations, when the same have been ascertained, as may be necessary. Each reference in this

 9   Complaint to “JLRNA” or “Defendant” is also a reference to all Defendants sued as Does 1

10   through 10.

11          21.        Plaintiff reserves the right to expand, limit, modify, or amend these allegations at

12   any time, based upon, inter alia, changing circumstances and/or new facts obtained during

13   discovery.

14                                           PLAINTIFF’S FACTS

15          22.        On May 28, 2013, Plaintiff purchased a new 2013 Land Rover LR4, VIN

16   SALAK2D42DA673906 (“Gibson Vehicle”) from Jaguar Land Rover Ventura (the “Ventura

17   Dealership”) located in Ventura County, California. The Ventura Dealership is a JLRNA

18   franchise dealership, authorized by JLRNA to sell and repair JLRNA vehicles. Furthermore, the

19   Ventura Dealership is a designated JLRNA repair facility, where consumers can present their

20   vehicles for repair pursuant to the JLRNA warranty

21          23.        At the time that Plaintiff purchased the Gibson Vehicle, Plaintiff was advised that

22   the Gibson Vehicle came with a warranty. The warranty booklet provided to Plaintiff indicated

23   that the Gibson Vehicle’s warranty included the California emissions warranty.

24          24.        On September 12, 2017, at 60,320 miles, the Gibson Vehicle underwent repairs

25   at the Ventura Dealership because Plaintiff was reporting that the Gibson Vehicle was stalling.

26   The Ventura Dealership generated Invoice 45956 relating to this repair visit.

27          25.        Although the Ventura Dealership was unable to duplicate the stalling complaint

28   during the test drive, the Ventura Dealership determined that the Gibson Vehicle had fault codes
                                                       Page 5
                                              CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 7 of 20 Page ID #:7



 1   stored in the system for low fuel pressure. The Ventura Dealership installed a new fuel pump,

 2   driver module and new low-pressure sensor.

 3          26.        The cost for the labor associated with the repairs was $834.00, and the total cost

 4   of repairs was $1,236.78. Plaintiff paid for these repairs out of pocket.

 5          27.        On October 4, 2017, at 60,650 miles, the Gibson Vehicle again underwent repairs

 6   at the Ventura Dealership because the Gibson Vehicle continued to stall. The Ventura

 7   Dealership generated Invoice 46192 relating to this repair visit. The Ventura Dealership found

 8   that the low-pressure fuel pump was intermittently failing on the secondary circuit side, causing

 9   the pump to cease working while driving. A new low-pressure fuel pump, gasket, and relay

10   were installed.

11          28.        The cost of the labor associated with the repairs was $695.00, and the total cost

12   of the repairs was $1,249.20. Plaintiff again paid for these repairs out of pocket.

13          29.        The cost associated with the diagnosis and repairs relating to Invoices 45956 and

14   46192 should have been covered and paid for by JLRNA under the 7-year 70,000-mile

15   California emissions warranty because, pursuant to California Code of Regulations section

16   2037(c), the parts relating to said repairs should have been identified by JLRNA as high-priced

17   warranted parts, due to the costs associated with the parts and labor relating to diagnosing the

18   failure and replacing said parts.

19          30.        The reason that Plaintiff was charged for said repairs was not the result of an

20   individual issue relating to the Ventura Dealership, or an oversight by the Ventura Dealership in

21   failing to identify the repairs as repairs that should have been covered under the 7-year 70,000-

22   mile California emissions warranty. Rather, Plaintiff was charged for said repairs because of

23   JLRNA’s uniform and systematic business practice of intentionally refusing to identify in the

24   JLRNA warranty booklet, and in resources provided to its dealerships, all of the parts that

25   should be identified as high-priced warranted parts under California law.

26          31.        CCR section 2037(c)(1)(B) regarding “High-priced Warranty Parts” requires

27   JLRNA to identify the “high-priced warranted parts . . . which have an individual replacement

28   cost at the time of certification exceeding the cost limit defined in section (c)(3).”
                                                      Page 6
                                             CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 8 of 20 Page ID #:8



 1          32.     JLRNA intentionally failed to identify all said components in order to reduce the

 2   amount of money that JLRNA spends on warranty-related repairs. If JLRNA complied with

 3   California law and properly identified all parts as high-price warranted parts that should be

 4   identified as such, then JLRNA dealerships would properly provide warranty coverage for said

 5   high-price warranted parts.

 6          33.     JLRNA fraudulently concealed from Plaintiff and members of the Class all of the

 7   parts that qualify as high-price warranted parts in an effort to minimize the amount of money

 8   that JLRNA has to pay out in warranty claims.

 9          34.     JLRNA’s failure to provide coverage under the 7-year 70,000-mile California

10   emissions warranty was the result of JLRNA’s intentional uniform and systematic business

11   practice of willfully violating California law.

12          35.     JLRNA’s conduct violates California’s Unfair Competition Law, California

13   Business and Professions Code sections 17200, et seq. (the “UCL”), and violates the Consumers

14   Legal Remedies Act, California Civil Code sections 1750, et seq.

15          36.     Plaintiff, and other members of the Class have suffered damage as a result of

16   JLRNA’s wrongful, unfair, unlawful, and fraudulent conduct.

17          37.     On December 31, 2018, pursuant to California Civil Code Section 1782, counsel

18   for Plaintiff notified JLRNA in writing of Plaintiff’s claims under the Consumers Legal

19   Remedies Act relating to said unlawful warranty practices and provided JLRNA an opportunity

20   to take actions to remedy said unlawful practices. JLRNA refused to take any actions to remedy

21   said unlawful practices.

22                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

23          38.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

24          39.     Plaintiff brings this class action pursuant to Federal Rule of Civil Procedure

25   23(a) and (b)(2) and (b)(3) on behalf of himself and members of the Class as defined below.

26          40.     Excluded from the Class are Defendant, and its subsidiaries and affiliates; its

27   current and former officers, directors, and employees (and members of their immediate

28   families); and the legal representatives, heirs, successors or assigns of any of the foregoing.
                                                       Page 7
                                           CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 9 of 20 Page ID #:9



 1          41.     All claims alleged herein arise under California law for which Plaintiff seeks

 2   relief authorized by California law.

 3          42.     Plaintiff’s proposed class consists of and is defined as follows:

 4
                    All persons in California who, within the last four years, have been
 5                  owners or lessees of JLRNA vehicles and who have paid for repairs
                    and parts that should have been covered under JLRNA’s “high-
 6                  priced warranted parts” 7-year 70,000-mile California emissions
                    warranty (the “Class”).
 7

 8          43.     On behalf of the Class, Plaintiff seeks injunctive relief requiring JLRNA to

 9   identify all of the parts or components that should have been, and that should be, properly

10   covered under the 7-year or 70,000-mile California Emission Control System Warranty.

11          44.     On behalf of the Class, Plaintiff also seeks reimbursement for the money

12   wrongfully paid by Plaintiff and members of the Class relating to repairs that should have been

13   covered by JLRNA under the 7-year 70,000-mile California Emission Control System Warranty

14   during the Class period.

15          45.     Plaintiff reserves the right to redefine the Class and to add subclasses as

16   appropriate based on further investigation, discovery, and specific theories of liability.

17          46.     As required by Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions of law and

18   fact common to the Class, and those common questions predominate over any questions

19   affecting only individual members. Among the common questions of law and fact include:

20          (a)     Whether JLRNA has failed, and is failing, to comply with the High-Cost

21                  Emissions-Related Parts Warranty by failing to provide a 7-year 70,000 mile

22                  California emissions warranty for parts that are defined as high-priced warranted

23                  parts pursuant to the CCR.

24          (b)     Whether JLRNA has failed, and is failing, to identify for consumers and

25                  dealerships all of the parts that should be identified as high-priced warranted

26                  parts, and thus covered by the 7-year 70,000-mile California High-Cost

27                  Emissions-Related Parts Warranty.

28
                                                    Page 8
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 10 of 20 Page ID #:10



  1         (c)   Whether JLRNA has engaged in, and is engaging in, a systematic business

  2               practice of intentionally failing to identify all of the parts that should be

  3               identified as high-priced warranted parts and thus covered by the 7-year 70,000-

  4               mile California High-Cost Emissions-Related Parts Warranty under the CCR.

  5         (d)   Whether JLRNA has failed, and is failing, to identify all of the parts that should

  6               be identified as high-priced warranted parts and thus covered by the 7-year

  7               70,000 mile California High-Cost Emissions-Related Parts Warranty in an effort

  8               to reduce the amount of money that JLRNA spends on warranty related repairs.

  9         (e)   Whether JLRNA’s conduct of failing to identify all of the parts that should be

 10               identified as high-priced warranted parts and thus covered by the 7-year 70,000-

 11               mile California High-Cost Emissions-Related Parts Warranty results in

 12               consumers suffering financial loss.

 13         (f)   Whether JLRNA’s conduct of failing to identify all of the parts that should be

 14               identified as high-priced warranted parts and thus covered by the 7-year 70,000-

 15               mile California High-Cost Emissions-Related Parts Warranty results in

 16               wrongfully minimizing the amount of money that JLRNA has to pay out in

 17               warranty claims.

 18         (g)   Whether JLRNA’s conduct of failing to identify all of the parts that should be

 19               identified as high-priced warranted parts and thus covered by the 7-year 70,000-

 20               mile California High-Cost Emissions-Related Parts Warranty violates California

 21               law.

 22         (h)   Whether JLRNA has engaged in, and is engaging in, unlawful and unfair

 23               business practices in violation of California Business & Professions Code

 24               sections 17200, et seq. with regard to JLRNA’s failure to identify all of the high-

 25               priced warranted parts that should be covered by the 7-year 70,000 mile

 26               California High-Cost Emissions-Related Parts Warranty.

 27         (i)   Whether Plaintiff and Class members are entitled to injunctive relief regarding

 28               JLRNA’s failure to identify all of the high-priced warranted parts that should be
                                                   Page 9
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 11 of 20 Page ID #:11



  1                  covered by the 7-year 70,000-mile California High-Cost Emissions-Related Parts

  2                  Warranty.

  3          (j)     The appropriate amount of restitution, or monetary penalties resulting from

  4                  JLRNA’s violations of California law.

  5          (k)     Whether JLRNA has engaged in, and is engaging, in fraudulent concealment

  6                  relating to JLRNA’s failure to identify all of the high-priced warranted parts that

  7                  should be covered by the 7-year 70,000-mile California High-Cost Emissions-

  8                  Related Parts Warranty.

  9          (l)     Whether JLRNA has violated and is violating the Consumers Legal Remedies

 10                  Act, California Civil Code Section 1750, et seq., with regard to JLRNA’s failure

 11                  to identify all of the high-priced warranted parts which should be covered by the

 12                  7-year 70,000-mile California High-Cost Emissions-Related Parts Warranty.

 13          47.     Numerosity: As required by Fed. R. Civ. P. 23(a)(1), the members of the Class

 14   are so numerous that joinder of all Class members would be unfeasible and impractical, and the

 15   resolutions of their claims through the procedure of a class action will be of benefit to the

 16   Parties and the Court. The membership of the entire Class is unknown to Plaintiff at this time;

 17   however, the Class is estimated to be greater than one hundred (100) individuals and the identity

 18   of such membership is readily ascertainable by inspection of Defendant’s records.

 19          48.     Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are typical

 20   of the claims of all members of the Class since Plaintiff and all members of the Class suffered

 21   damages as result of Defendant’s fraudulent concealment and wrongful conduct set forth herein.

 22          49.     Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff will fairly and

 23   adequately protect the interests of the members of the Class. Plaintiff has no interests adverse or

 24   antagonistic to those of the Class and has retained counsel competent and experienced in class

 25   action litigation who will zealously prosecute this matter on behalf of the Class to its

 26   conclusion.

 27          50.     Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this action

 28   makes the use of a class action adjudication superior to other methods. A class action will
                                                     Page 10
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 12 of 20 Page ID #:12



  1   achieve economies of time, effort, and expense as compared with separate lawsuits, and will

  2   avoid inconsistent outcomes because the same issues can be adjudicated in the same manner and

  3   at the same time for the entire Class.

  4          51.     Defendant keeps extensive computerized records of its customers. Defendant has

  5   one or more databases through which a significant majority of Class members may be identified

  6   and ascertained, and it maintains contact information, including email and home mailing

  7   addresses, through which notice of this action could be disseminated in accordance with due

  8   process requirements.

  9          52.     Class certification of Plaintiff’s claims is also appropriate pursuant to Fed. R.

 10   Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable

 11   to Plaintiff and the Class, making appropriate both declaratory and injunctive relief with respect

 12   to Plaintiff and the Class.

 13                        TOLLING OF THE STATUTE OF LIMITATIONS

 14          53.     JLRNA has actively engaged in fraudulent, misleading, and dishonest conduct

 15   relating to its failure to properly identify parts that should be identified as high-priced warranted

 16   parts covered under the 7-year 70,000-mile California emissions warranty. Despite acting

 17   diligently, Plaintiff and the Class cannot be reasonably expected on their own to learn or

 18   discover what parts and repairs should be identified as high-priced warranted parts covered

 19   under the 7-year 70,000-mile California emissions warranty. Therefore, the discovery rule is

 20   applicable to the claims asserted by Plaintiff and members of the Class, and the statute of

 21   limitations for bringing the claims set forth herein should be tolled.

 22          54.     JLRNA has actual and constructive knowledge that it is violating California law

 23   by failing to identify all of the parts that should be identified as high-priced warranted parts, and

 24   by failing to provide a 7-year 70,000-mile California emissions warranty relating to said parts.

 25   JLRNA has concealed from Plaintiff and members of the Class that JLRNA is violating

 26   California law as set forth herein.

 27

 28
                                                      Page 11
                                               CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 13 of 20 Page ID #:13



  1             55.   Any applicable statute of limitation is tolled by JLRNA’s knowledge, active

  2   concealment, and wrongful conduct set forth herein. JLRNA is further estopped from relying

  3   on any statute of limitation because of its concealment set forth herein.

  4                                    FIRST CLAIM FOR RELIEF

  5                           Violation of California Unfair Competition Law
                                  (Cal. Bus. & Prof. Code §§ 17200 et seq.)
  6
                                           Against All Defendants
  7
                56.   Plaintiff re-alleges and incorporates by reference each allegation set forth above.
  8
                57.   California Business and Professions Code sections 17200 et seq. (the “UCL”)
  9
      prohibits “any unlawful, unfair or fraudulent business act or practice.” JLRNA has committed
 10
      acts of unfair competition proscribed by the UCL, including the acts and practices alleged
 11
      herein.
 12
                58.   The UCL imposes strict liability. Plaintiff need not prove that JLRNA
 13
      intentionally or negligently engaged in unlawful, unfair, or fraudulent business practices – only
 14
      that such practices occurred.
 15
                59.   JLRNA is a “person” as defined by Business & Professions Code § 17201.
 16
                60.   As alleged above, JLRNA engages and has engaged in a uniform and systematic
 17
      business practice of intentionally refusing to identify in the JLRNA warranty booklet, and in
 18
      resources provided to its dealerships, numerous parts which should be identified as high-priced
 19
      warranted parts. JLRNA does this in an effort to reduce the amount of money that JLRNA
 20
      spends on warranty-related repairs. If JLRNA complied with California law and properly
 21
      identified all parts as high-priced warranted parts that should be identified as such, then JLRNA
 22
      dealerships would properly provide warranty coverage for said high-priced warranted parts.
 23
                61.   The failure on the part of JLRNA to properly identify all parts as high-priced
 24
      warranted parts that should be identified as such, is a uniform, systematic, and intentional
 25
      business practice on the part of JLRNA to minimize the amount of money that JLRNA has to
 26
      pay out in warranty claims. JLRNA’s conduct violates California law.
 27

 28
                                                     Page 12
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 14 of 20 Page ID #:14



  1            62.   Plaintiff contends that said conduct is a fraudulent concealment on the part of

  2   JLRNA, with JLRNA fraudulently concealing from consumers and JLRNA’s dealerships all of

  3   the high-priced warranted parts, in an effort by JLRNA to minimize the amount of money that

  4   JLRNA has to pay out in warranty claims. One of the ways JLRNA defrauds and misleads

  5   consumers relates to the information that JLRNA provides to consumers in the written warranty

  6   booklet provided by JLRNA to consumers. JLRNA intentionally provides false information in

  7   its warranty booklets by intentionally failing to classify all of the high-priced warranted parts as

  8   parts that should be covered under the 7-year 70,000-mile California emissions warranty.

  9   Plaintiff alleges that Plaintiff and members of the Class have suffered damage as a result of

 10   JLRNA’s wrongful, unfair, unlawful, and fraudulent conduct.

 11            63.   Furthermore, JLRNA has refused to, and continues to refuse to provide 7-year

 12   70,000-mile California emissions warranty coverage relating to all repairs which should be

 13   covered under said warranty pursuant to California law. This refusal is intentional, willful,

 14   unfair, unlawful, and done with JLRNA’s specific intent to defraud Plaintiff and members of the

 15   Class.

 16            64.   As a direct and proximate result of JLRNA’s acts and practices in violation of the

 17   UCL, Plaintiff and members of the Class have suffered injury in fact and lost money or property

 18   as set forth above and will continue to do so.

 19            65.   A business practice is “unlawful” under the UCL if it is forbidden by law or

 20   regulations, including standards of professional conduct.

 21            66.   The violation of any law or regulation may serve as the predicate for a violation

 22   of the “unlawful” prong of the UCL. JLRNA’s conduct is unlawful in that it also violates the

 23   CCR, including the requirement under CCR section 2037(c)(1)(B) regarding “High-priced

 24   Warranty Parts” that JLRNA identify the “high-priced warranted parts . . . which have an

 25   individual replacement cost at the time of certification exceeding the cost limit defined in

 26   section (c)(3).”

 27            67.   All of the acts and practices of JLRNA as described in this Complaint constitute

 28   “unfair” business acts and practices. A business act or practice is “unfair” under the UCL if the
                                                       Page 13
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 15 of 20 Page ID #:15



  1   reasons, justifications and motives of the alleged wrongdoer are outweighed by the gravity of

  2   the harm to the alleged victims. Plaintiff and members of the Class have suffered injury in fact

  3   and a loss of money or property as a result of JLRNA’s unfair business acts and practices as set

  4   forth in detail above.

  5          68.     JLRNA’s conduct does not benefit consumers or competition. Plaintiff and

  6   members of the Class could not reasonably avoid the injury each of them suffered or will suffer,

  7   which injury is substantial. JLRNA’s conduct only benefits JLRNA, because it enables JLRNA

  8   to wrongfully avoid having to pay warranty claims which should be covered by the 7-year

  9   70,000-mile California emissions warranty.

 10          69.     The gravity of the consequences of JLRNA’s conduct as described above

 11   outweighs the justification, motive or reason therefor, is immoral, unethical and unscrupulous,

 12   and offends established public policy that is tethered to legislatively declared policies as set

 13   forth in the laws detailed above, or is substantially injurious to the public, for the reasons set

 14   forth above.

 15         70.      JLRNA’s acts of unfair competition as set forth above present a continuing threat

 16   and will persist and continue to do so unless and until this Court issues appropriate injunctive

 17   relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. § 1021.5.

 18                                   SECOND CLAIM FOR RELIEF

 19                       Violation of California Consumers Legal Remedies Act

 20                                    (Cal. Civil Code §§ 1750 et seq.)

 21                                         Against All Defendants

 22          71.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 23          72.     JLRNA has violated Section 1770 of the California Consumers Legal Remedies

 24   Act, Cal. Civ. Code Section 1750, et seq. (the “CLRA”). The violation is that JLRNA promised

 25   both the State of California, and members of the Class, including Plaintiff, that it would honor

 26   the terms of the JLRNA warranty, and by doing so, that it would honor the terms of the CCR,

 27   however JLRNA has failed to do so. Furthermore, the warranty book provided by JLRNA to

 28   consumers specifically references the California emissions warranty, and both inferentially and
                                                      Page 14
                                             CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 16 of 20 Page ID #:16



  1   specifically represents that it will honor the terms of the CCR, however JLRNA has refused, and

  2   continues to refuse to honor the terms of the CCR, as stated herein.

  3          73.     Plaintiff is a consumer who was wrongfully required to pay for repairs which

  4   should have been paid for by JLRNA pursuant to the CCR. The Gibson Vehicle was presented

  5   by Plaintiff for repairs at a JLRNA authorized repair facility, in compliance with the terms and

  6   conditions of the JLRNA warranty. The Gibson Vehicle required repairs which should have

  7   been covered pursuant to the CCR, based upon the Gibson Vehicle’s mileage and age. JLRNA

  8   wrongfully failed and refused to pay for the warranty repairs due to the unlawful pattern and

  9   practice set forth herein. Thus, Plaintiff suffered damage.

 10          74.     JLRNA knows that it is violating to terms of the CCR, however JLRNA

 11   intentionally violates the CCR in order to save money. Plaintiff and members of the Class are

 12   generally unaware of the terms and scope of the CCR, thus JLRNA is able to get away with said

 13   wrongful conduct. As a result, Plaintiff and members of the Class have suffered damage.

 14   JLRNA engages in a systemic pattern of denying warranty claims under the CCR relating to

 15   high-priced warranted parts.

 16          75.     Plaintiff and members of the Class have presented JLRNA vehicles to JLRNA

 17   authorized repair facilities for repairs that should have been covered under the CCR, but

 18   coverage has been wrongfully denied to them. As a result, Plaintiff and members of the Class

 19   have thus suffered damage. Plaintiff brings this claim on behalf of himself and the Class.

 20          76.     JLRNA’s conduct in warranting, advertising, leasing, selling and distributing

 21   vehicles in the State of California, while at the same time knowingly and wrongfully failing to

 22   honor the terms of the CCR, constitutes violations of the following subsections of Section 1770:

 23          (a)     JLRNA represents and has represented that the vehicles sold and leased in the

 24                  State of California have characteristics or benefits which they did not have (in

 25                  violation of Section 1770(a)(5));

 26          (b)     JLRNA has falsely represented that the vehicles sold and leased in the State of

 27                  California were of a particular standard, quality, or grade when they were of

 28                  another (in violation of Section 1770(a)(7)); and,
                                                    Page 15
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 17 of 20 Page ID #:17



  1           (c)       JLRNA advertised the vehicles that have been sold and leased in the State of

  2                     California with the intent not to sell them as advertised (in violation of Section

  3                     1770(a)(9)).

  4           77.       California Civil Code section 1780(a) provides that any consumer who suffers

  5   damage as a result of a violation of the CLRA may bring an action to recover: 1) actual

  6   damages, but in no case shall the total award of damages in a class action be less than $1,000; 2)

  7   an order enjoining the methods, acts, or practices; 3) restitution of property; 4) punitive

  8   damages; and 5) any other relief that the court deems proper.

  9           78.       California Civil Code section 1781 provides that Plaintiff may pursue this case as

 10   a class action.

 11           79.       Plaintiff requests injunctive relief pursuant to Civil Code 1782(d).

 12           80.       Plaintiff is entitled to attorney fees pursuant to Civil Code section 1780(e).

 13                                      THIRD CLAIM FOR RELIEF

 14                                             Fraud by Omission

 15                                          Against All Defendants

 16           81.       Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 17           82.       Plaintiff contends that JLRNA engages in a uniform and systematic business

 18   practice of intentionally refusing to identify in the JLRNA warranty booklet, and in resources

 19   provided to its dealerships, all parts which should be identified as high-priced warranted parts.

 20   JLRNA does this in an effort to reduce the amount of money that JLRNA spends on warranty-

 21   related repairs. If JLRNA complied with California law, and properly identified all parts as

 22   high-priced warranted parts which should be identified as such, then JLRNA dealerships would

 23   properly provide warranty coverage for said high-priced warranted parts.

 24           83.       JLRNA’s failure to properly identify all parts as high-priced warranted parts

 25   which should be identified as such, is a systematic and intentional business practice on the part

 26   of JLRNA to minimize the amount of money that JLRNA has to pay out in warranty claims.

 27   JLRNA’s conduct violates California law.

 28
                                                       Page 16
                                               CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 18 of 20 Page ID #:18



  1          84.     Said conduct is a fraudulent concealment on the part of JLRNA, because JLRNA

  2   fraudulently conceals from consumers and JLRNA’s dealerships all of the high-priced

  3   warranted parts, in an effort by JLRNA to minimize the amount of money that JLRNA has to

  4   pay out in warranty claims. One of the ways JLRNA defrauds and misleads consumers relates to

  5   the information that JLRNA provides to consumers in the written warranty booklet provided by

  6   JLRNA to consumers. JLRNA intentionally provides false information in the warranty booklets

  7   by intentionally failing to classify all of the high-priced warranted parts as parts that should be

  8   covered under the 7-year 70,000-mile California emissions warranty. Plaintiff alleges that

  9   Plaintiff and members of the Class have suffered damage as a result of JLRNA’s wrongful,

 10   unfair, unlawful, and fraudulent conduct.

 11          85.     Plaintiff contends that JLRNA is fully aware of its obligations pursuant to the

 12   CCR and that JLRNA willfully and intentionally conceals from consumers, and from the

 13   JLRNA dealerships, all of the parts which should be covered as high-priced warranted parts

 14   pursuant to the California emissions warranty, in order to fraudulently reduce the amount of

 15   money that JLRNA has to pay in warranty claims.

 16          86.     JLRNA is and was under a duty to disclose to consumers and to its dealerships

 17   all of the parts which it is required to cover under the 7-year 70,000-mile California emissions

 18   warranty, because:

 19          (1)     JLRNA is and was in a superior position to know the true state of facts about the

 20                  duration of the 7-year 70,000-mile California emissions warranty;

 21          (2)     JLRNA has made partial disclosures about the extent of the 7-year 70,000-mile

 22                  California emissions warranty;

 23          (3)     JLRNA has actively concealed and failed to identify all of the parts which are

 24                  covered under the 7-year 70,000-mile California emissions warranty; and,

 25          (4)     Members of the Class, including Plaintiff, have suffered actual loss due to

 26                  JLRNA’s fraudulent concealment and false representations.

 27          87.     The facts concealed and not disclosed by JLRNA to Plaintiff and members of the

 28   Class are material. Had Plaintiff and members of the Class known the true extent of the 7-year
                                                     Page 17
                                             CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 19 of 20 Page ID #:19



  1   70,000-mile California emissions warranty, and had JLRNA been truthful to its dealerships and

  2   members of the Class with regard to identifying all of the parts and repairs that are covered

  3   under the 7-year 70,000-mile California emissions warranty, members of the Class would have

  4   been able to avoid spending money in order to repair JLRNA vehicles sold and leased in

  5   California. As a result, Plaintiff and members of the Class have suffered damage.

  6          88.     JLRNA continues to fraudulently conceal and misrepresent the extent of the 7-

  7   year 70,000-mile California emissions warranty in order to minimize the amount of money that

  8   JLRNA spends on warranty related repairs.

  9          89.     Plaintiff and members of the Class have justifiably relied on the fraudulent

 10   concealment, omissions, and misrepresentations on the part of JLRNA, to Plaintiff and members

 11   of the Class’ detriment.

 12          90.     Furthermore, JLRNA has refused to, and continues to refuse to provide 7-year

 13   70,000-mile California emissions warranty coverage relating to all repairs which should be

 14   covered under said warranty pursuant to California law. This refusal is intentional, willful,

 15   unfair, unlawful, and done with the specific design on the part of JLRNA to defraud Plaintiff

 16   and members of the Class.

 17                                       PRAYER FOR RELIEF

 18          WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

 19   relief and judgment against JLRNA as follows:

 20          1.      Plaintiff, on behalf of himself, and members of the Class, requests the Court to

 21   enter judgment against JLRNA as follows:

 22                  (a)     An order certifying the proposed Class designating Plaintiff as named

 23   representative of the Class, and designating Plaintiff’s Counsel as Class Counsel;

 24                  (b)     A declaration that JLRNA is financially responsible for notifying all

 25   members off the Class about the wrongful conduct set forth herein;

 26                  (c)     An order enjoining JLRNA from further deceptive distribution, sales,

 27   and lease practices, and to reimburse both Plaintiff and members off the Class for the money

 28   wrongfully paid by Plaintiff and members of the Class relating to repairs which should have
                                                    Page 18
                                            CLASS ACTION COMPLAINT
Case 2:20-cv-00769-CJC-GJS Document 1 Filed 05/24/19 Page 20 of 20 Page ID #:20



  1   been covered by JLRNA under the 7-year 70,000-mile California emissions warranty;

  2                  (d)     An award to Plaintiff and members of the Class of compensatory,

  3   exemplary, and statutory damages, including interest, in an amount to be proven at trial;

  4                  (e)     An award to Plaintiff and members of the Class of any repair costs they

  5   are owed;

  6                  (f)     A declaration that JLRNA must disgorge, for the benefit of the Class, all

  7   or part of the ill-gotten profits it received as a result of the wrongful conduct set forth herein,

  8   or make full restitution to Plaintiff and members of the Class;

  9                  (g)     An award of attorneys’ fees and costs, as allowed by law;

 10                  (h)     An award of attorneys’ fees and costs pursuant to California Code of

 11   Civil Procedure § 1021.5;

 12                  (i)     An award of pre-judgment and post-judgment interest;

 13                  (j)     Leave to amend the Complaint to conform to the evidence produced at

 14   trial; and

 15                  (k)     Other relief as may be appropriate under the circumstances.

 16                                    DEMAND FOR JURY TRIAL

 17           Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby demands a trial

 18   by jury as to all claims so triable.

 19

 20   Dated: May 24, 2019                               Respectfully submitted,

 21                                                     POMERANTZ LLP
                                                        THE LAW OFFICE OF ROBERT STARR
 22

 23
                                                  By:
 24                                                            Jordan L. Lurie
                                                                Ari Y. Basser
 25

 26                                                         Attorneys for Plaintiff
 27

 28
                                                     Page 19
                                             CLASS ACTION COMPLAINT
